Title: Benjamin Harrison to Virginia Delegates, 29 June 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
Richmond. June 29th. 1782

There was nothing in my Letter taken from the post that can be of any service to the Enemy nor any thing that can amuse the public[.] I confess to You the Buisness you mention in cypher in your last has turn’d out much as I expected it wou’d do. It has never been attended to here. the Assembly will rise about the middle of next Week. they are buisy on the recruiting Bill, and by what I hear of it will I think answer our expectations. I return you Mr. Pollocks Bill and with it an answer to Mr. Irwins Letter which you’ll please to deliver. Pollock may have suffer’d by the State[;] if He has I am sorry for it. but from what I hear if His Bills are all paid the State will suffer much more by Him. I can know but little of this Buisness as all the Council Journalls and papers to Arnolds Invasion are lost, but from what I hear and do know there has been very great abuses, or if you please frauds somewhere. I have ever heard a good Character of Mr. Pollock and therefore think He must be innocent as to the fraud, but sure I am he has been vastly imprudent for which He will probably loose considerable Sums. great Sums have been paid on His Account to Mr. Clark. the Gentlemen who were in Council at the Time the Debt was contracted think they will amount to full as much as He has a right to claim.
I am with respect Your most obt. Servt.
